Title: Enclosure: State of the Case for the Virginia Land Office, [ca. 25 November 1795]
From: Jefferson, Thomas
To: 



State of the Case for the Virginia Land Office

[ca. 25 Nov. 1795]

State of case. A tract of land was entered for by John Wayles Mar. 20. 1770. and was surveyed the Octob. following, but the Certificate not sent to him. On his death in 1773. this land fell to Th: Jefferson according to a partition recorded in the General court. The war till 1783. and his absence from home from that time till 1794. prevented his looking to it, and the Surveyor in 1791. only sent the certificate to his overseer, but it never came to his knolege till within these few days. Can the certificate be now recieved at the Register’s office? There is no caveat against it.From an examination of the laws in the Chancellor’s revisal, and in the late edition, the following articles seem to be applicable to the case.


  Act.
  1779.
  c. 12. §. 1.All surveys made on any of the Eastern waters before the end of this session are valid. §. 2. Provided they be returned to the land office within 12. months after the end of the session. Otherwise void.

       

  
  1783.
  c. 39. §. 2. Plats and certificates having from accidents not been returned to the register’s office within the time limited by law, the Register shall be obliged to recieve them: and the lands not liable to forfeiture for such failure before the 1st. day of June next, unless where a caveat is already entered.


  
  
  It is understood that by this last act the right to return the certificate is unlimited in point of time, tho’ the protection against Caveats was limited to the 1st. of June then next following. This construction seems confirmed by the following paragraph from the act of


  
  1792.
  c. 86. §. 36. ‘And. whereas in some cases plats and certificates of survey have not been recorded in the Surveyor’s office, nor returned to the Register’s office within the times respectively limited by law, and it is doubtful whether the lands held under such surveys are not  still liable to be caveated, Be it therefore enacted that where no Caveat shall be entered before the said duties respectively shall be performed such lands shall not thereafter be liable to forfeiture on account of such failure’Here it is implied that the Certificate may be returned, even after the time limited by law, if no Caveat is entered before the return.


However this I presume is a case well understood at the land office, and governed by an established practice.
If they cannot recieve the certificate, in what way am I to proceed to save the lands? Must a warrant be taken out and located on it with the Surveyor? If no location has been made by any other in the mean time, there is no inconvenience in this. But if any other has made a location which would fit the same lands, it would take place against my new location, altho’ my old certificate would supersede it if that can be established.

